 STANDARD COIL PRODUCTS CO., INC.261STANDARD COIL PRODUCTS CO. INC.'andUNITED ELECTRICAL, RADIOAND MACHINE WORKERS OF AMERICA, PETITIONERSTANDARD COIL PRODUCTS CO. INC.'andINTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, LOCAL 1710, AFL, PETITIONER.CasesNos. 21-RC-2288 and 21-RC-2359. November 7,195fSupplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election 2 issued by theBoard on April 25, 1952, an election by secret ballot was conducted onMay 20, 1952, under the direction and supervision of the RegionalDirector for the Twenty-first Region, among employees of the Em-ployer in the unit heretofore found appropriate, to determine whetherthese employees desired to be represented for purposes of collectivebargaining by UE, IBEW, IAM, or IUE, or by none.The election resulted in no choice receiving a majority of the validvotes cast.On May 26, 1952, Intervenor IAM filed objections to conduct affect-ing the results of the election.On July 3, 1952, the Board overruledthe objections and, pursuant to Section 102.62 of the Rules and Regu-lations, directed a runoff election to determine whether the employeesin the appropriate unit wished to be represented by UE or IUE.On August 25, UE requested the Board to use a new eligibility datefor the runoff election so that employees hired since the eligibility dateof the original election could vote.On August 27, 1952, the Boarddenied the UE's request and ruled that the eligibility date for theMay 20 election be used in the runoff election.The runoff election was conducted on August 28, 1952. The resultsof this election were set forth in a tally of ballots served on the partieson that date and were as follows :Approximate number of eligiblevoters----------------------------659Void ballots----------------------------------------------------8Votes cast for UE------------------------------------------------248Votes cast for IUE-----------------------------------------------310Valid votes counted----------------------------------------------558Challenged ballots -----------------------------------------------377Valid votes counted plus challenged ballots------------------------935The ballots of 20 employees were challenged for reasons which, inview of our decision herein, are not determinative.The ballots of 357other employees were challenged because they were cast by personswho were hired after the date of eligibility.On September 4, 1952, "Objections of United Electrical, Radio andMachine Workers of America to Conduct of Election and to Conduct'The petition and other formal papers are amended to show the correct name of theEmployer.2 98 NLRB 1296.101 NLRB No. 84. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDAffecting the Results of Election" were filed.These objections were,inter alia,that (1) the runoff election was conducted in an atmosphereof intimidation and coercion created by a conspiracy between the Em-ployer, the IUE, the Department of Justice, and the House Committeeon Un-American Activities, so as to make a free election impossible;and (2) the use of the old eligibility date in the runoff election dis-enfranchised over 350 employees hired since that date.On September 26, 1952, the Regional Director issued his report onchallenges and objections in which,inter alia,he referred the conten-tions set forth above to the Board.On October 16, 1952, the UE filedexceptions to the Regional Director's report.The Board has considered the objections of UE.We find no meritin the UE's first objection that the election was conducted in an im-proper atmosphere.With respect to UE's second objection, Section102.62 of our Rules and Regulations provides that only employeeswho were eligible to participate in the original election should beeligible to vote in the runoff election.We believe that material devia-tions from those provisions are not here warranted and would not beconsistent with good administration of the Act .3 Therefore, in accordwith the Board's previous decision to use the original eligibility datefor the runoff election, we overrule UE's second objection.'Certification of RepresentativesIt is hereby certified that International Union of Electrical, Radioand Machine Workers, CIO, has been designated and selected by amajority of all production and maintenance employees at the Em-ployer's Los Angeles, California, plant, including receiving depart-ment employees, incoming inspection employees, stockroom employees.packing employees, and shipping employees, but excluding employeesin the laboratory and engineering department, office, clerical, sales,and machine shop employees, janitors, guards, foremen and super-visors as defined in the Act, as their representative for purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,as amended, that organization is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions ofemployment.MEMBER MuRDocK took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.8 Jasper Wood Products Company, Inc, 75NLRB 808.* The last objection by UE is that the runoff election was conductedwhile UE's unfairlabor practice charges werependingThe Regional Directorrecommendedthat thisobjection be overruled,and UE didnot except to thisrecommendationWe accept theRegionalDirector's recommendation,and overrulethisobjection.As the objections,the RegionalDirector's report thereon,and the exceptions to theRegional Director's report fully present the issues,we deny UE's alternative request fororal argument.